department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc ita b03 plr-156596-04 date date internal_revenue_service number release date index number -------------------------------------------------- ------------------------------------------------------ --------------------------------------- ------------------------------------------------ in re ---------------------------------------------- ------------------------ ------------------------------------------------ ----------------------- - legend taxpayer ---------------------------------------------- x ----------------------------------------- executive of x -------------------------------- secretary ----------------------------------------------------------- corporation --------------------------------- organization ------------------------------------------- division ------------------------------------------ division ------------------------------------------ division ---------------------------------------------- division ------------------------------------ x senate ---------- a ------------------------------------ addre sec_1 --------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------- -------------------------------------------------- property ----------------- a ----------------- b --------------- plr-156596-04 c ------ dear --------------------------------- this is in reply to your letter dated date and subsequent submissions requesting a ruling under sec_170 of the internal_revenue_code taxpayer was created by statute under the laws of x as an official entity to preserve promote enrich and diffuse the cultural values of the people of x x’s laws provide that taxpayer shall be the government body charged with carrying out the public policy regarding the development of the arts humanities and culture of x taxpayer’s operational activities are divided into four divisions division division division and division taxpayer’s purposes include among many others operating x’s archives administering x’s public libraries planning and coordinating government activities connected with the development financing and administration of programs related to the humanities and culture in general improving the cultural activities that the government offers the citizenry and coordinating the efforts of all government agencies whose purposes and functions are related to those of taxpayer taxpayer has among other powers the power to sue and be sued adopt bylaws acquire use and dispose_of property bring upon prior approval of the executive of x eminent_domain proceedings on behalf of x accept gifts and donations and enter into contracts and cooperative agreements with the federal government its departments and agencies the government of x municipalities as well as other organizations and individuals taxpayer has a board_of directors the board composed of nine members eight of whom are appointed by the executive of x with the advice and consent of the x senate the executive of x designates one of the eight members of the board to serve as chairman of the board the ninth member of the board is ex-officio the chairman of corporation who is also appointed by the executive of x the executive of x has power to remove any member of the board the board appoints the executive director of taxpayer who runs the day-to-day affairs of taxpayer at the discretion of the board annual appropriations from x fund nearly all the costs of taxpayer’s activities taxpayer receives a small percentage of its funding from organization and operational revenues specifically out of dollar_figurea budgeted for taxpayer in fiscal_year only dollar_figureb or c originated from sources other than legislative appropriations taxpayer is required by x law to submit a report of its operations and its budget to x’s senate each year taxpayer’s accounting system is subject_to the approval of secretary taxpayer also serves as the conduit for x’s funding other cultural organizations and programs among the various projects under the taxpayer’s divison taxpayer recently finished restoring the home of the first native born executive of x a plr-156596-04 the land and structures comprising a’s home are owned in fee simple title by taxpayer the property is located at addre sec_1 the taxpayer intends to operate the property as a historical museum and cultural center the museum project includes a multiuse building for the reception area and for community activities the second building is a’s house the residence will have the original furniture and memorabilia of the a family along with other objects from the same period to achieve the appropriate atmosphere the house’s surroundings have been transformed into a recreational park with nature paths and vegetation typical of the area and identified with explicative signs as a fundamental aspect of property an educational cultural and recreational activity center has been created lending special attention to the community on the northeast of x the activities shall include workshops talks conferences film and video series and guided visits to the residence and the park it is anticipated that in some instances friends and relatives of a or of his descendants as well as business entities in general may wish to make contributions to taxpayer subject_to the restriction that their contributions shall be used to cover costs and expenses relating to property including but not limited to costs and expenses that shall be incurred to furnish operate maintain provide security and pay the wages or salaries of personnel engaged in activities related to property collectively the dedicated uses the taxpayer is willing and administratively able to accommodate such requests for dedicated uses and for such purposes will create a segregated account designated as the property account or a similar designation into which it would deposit all contributions designated for application to dedicated uses and from which it may disburse funds to cover the costs or expenses of dedicated uses the taxpayer needs to provide assurance to its contributors that such contributions for dedicated uses shall likewise be deductible under sec_170 taxpayer requests a ruling that taxpayer is an instrumentality of x created by law to carry out a public purpose therefore charitable_contributions and gifts to taxpayer are described in sec_170 and are deductible to the extent provided in sec_170 b a or b as applicable charitable_contributions and gifts to taxpayer will be deductible to the aforesaid extent even if the donors request that their donations be used to cover costs and expenses relating to that certain museum property and cultural center known as property and taxpayer provides no more than assurances to such donors that it will attempt in good_faith to honor such preferences issue one whether it is used for a governmental purpose and performs a governmental function whether performance of its function is on behalf of one or more states or political subdivisions whether there are any private interests involved or whether the states or political subdivisions involved have the powers and interests of an owner whether control and supervision of the organization is vested in public authority or authorities if express or implied statutory or other authority is necessary for the creation and or use of such an instrumentality and whether such authority exists and the degree of financial autonomy and the source of its operating_expenses plr-156596-04 revrul_57_128 1957_1_cb_311 provides the following factors in considering the status of an organization as an instrumentality of one or more states or political subdivisions taxpayer’s purposes and functions more fully described above include planning and coordinating government activities related to humanities and culture and operating the public libraries and x’s archives taxpayer thus is used for a governmental purpose and performs a governmental function x law specifically designates the taxpayer as the governmental body in charge of carrying out the public policy regarding the development of the arts humanities and culture of x taxpayer’s eminent_domain powers are exercised on behalf of x therefore taxpayer performs its functions on behalf of x based on the facts submitted no private interests are involved control and supervision of taxpayer is vested in public authorities as follows the taxpayer was created and exists by virtue of specific express statutory enactment by the x legislature finally the overwhelming majority of taxpayer’s funding derives from x appropriations with minimal funding from grants and the revenues of its own operations therefore the taxpayer has limited financial autonomy as related to x and x’s budget is the main source for financing taxpayer’s operating and other expenses the board members are directly or indirectly all appointed by the executive of x upon the advice and consent of the x senate and are subject_to dismissal by the executive of x taxpayer’s accounting system is subject_to the approval of secretary taxpayer submits its budget and reports on its operations to the x senate each year taxpayer’s eminent_domain powers are subject_to prior approval of the executive of x plr-156596-04 issue two sec_170 of the code in part defines a charitable_contribution as a contribution or gift to or for_the_use_of a corporation created or organized in the united_states organized and operated exclusively for religious charitable scientific literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual and which is not disqualified for tax exemption under sec_501 by reason of attempting to influence legislation as explained in 36_tc_896 aff’d 309_f2d_373 9th cir the term charitable_contribution is synonymous with the word gift a gift is generally defined as a voluntary transfer of property by the owner to another without consideration if a payment proceeds primarily from the incentive of anticipated benefit to the payor beyond the satisfaction which flows from the performance of a generous act it is not a gift an important element for a taxpayer donor of a qualified charitable_contribution is the donee’s control_over the donated funds the donor must show that the qualified donee organization retained control_over the funds to have control_over donated funds is to have discretion as to their use in instances where a donor designates a gift to benefit a particular individual and the individual does benefit from the gift the determination of whether the gift is deductible depends upon whether the donee organization has full control of the donated funds and discretion as to their use such control and discretion ensures the funds will be used to carry out the organization’s functions and purposes if contributions to a fund are earmarked by the donor for a particular individual and the donee organization exercises no control or discretion over their use they are treated as gifts to the designated individual and are not deductible as charitable_contributions for example in 337_f2d_432 7th cir taxpayer’s illusory gifts to a scholarship fund subject_to the college’s discretionary use were in fact designated by the donor and used for the sole benefit of a named individual and did not qualify as deductions for charitable_contributions see also revrul_61_66 1961_1_cb_19 no deduction under sec_170 is permitted for a transfer of money to a university to enable a specified teacher to engage in research university had no control_over the disposition of the funds it acted merely as a conduit revrul_79_81 1979_1_cb_107 deduction denied for amounts contributed to religious_organization to sponsor particular students since sums contributed were earmarked by the donor for specific individuals 2_tc_441 contribution plr-156596-04 to qualified welfare agency to pay for a specific individual not deductible because it amounted to a gift to an individual when contributions are restricted by the donor to a class of beneficiaries the class of potential beneficiaries may still be too narrow to qualify as a deductible charitable_contribution thus in 203_fsupp_126 e d s c a corporation was denied a deduction for amounts given to a foundation established to provide educational opportunities for employees and their children the court noted that the narrow class of persons who might benefit the more restricted_group that did benefit and the preference given to the son of the director stockholder and trustee disclose that the foundation was not operated exclusively for charitable purposes however a deduction is allowable where it is established that a gift is intended by the donor for_the_use_of the organization rather than a gift to an individual revrul_62_113 1962_2_cb_10 this revenue_ruling concerned contributions to a church fund by the parent of one of the church’s missionaries the ruling noted that if contributions to the fund are earmarked by the donor for a particular individual they are treated in effect as being gifts to the designated individual and are not deductible however a deduction will be allowable where it is established that a gift is intended by a donor for_the_use_of the organization and not as a gift to an individual the test in each case is whether the organization has full control of the donated funds and discretion as to their use so as to insure that they will be used to carry out its functions and purposes the ruling held that unless the taxpayer’s contributions to the fund are distinctly marked by him so that they may be used only for his son or are received by the fund pursuant to a commitment or understanding that they will be so used they may be deducted by the taxpayer to the extent provided by sec_170 a charitable_contribution may be permitted where preferences expressed at the time of contribution are precatory rather than mandatory or where preference is given to relatives who otherwise qualify as charitable beneficiaries a deduction was permitted in robinson 1_tc_19 acq c b for contributions to a residuary_trust established to give financial assistance to needy persons and which included a stated preference for relatives and friends of the testatrix similarly deductions were permitted in 124_f2d_982 2d cir where the potential beneficiaries of a foundation included any worthy descendants of the creator’s father who need money to complete their education or for their proper maintenance and support in addition retention by the donor or his family members of the right to determine which individuals actually receive benefits does not preclude a charitable deduction hunton v commissioner t c acq c b plr-156596-04 in revrul_60_367 1960_2_cb_73 the issue was gifts to a university for the purpose of constructing housing for a designated fraternity the college accepted gifts designated for improving or building a house for a designated fraternity and honored such designation so long as it was consistent with the policy needs and activities of the college the college retained and exercised discretion and control with respect to the amount spent on the fraternity house consistent with the standards and pattern of the college for other student housing and consistent with the expressed housing policy of the college the ruling thus held that the contributions made to the college under such circumstances constituted allowable sec_170 deductions where funds are earmarked it is important that the donee organization has full control of the donated funds and discretion as to their use so as to ensure that the funds will be used to carry out the organization’s functions and purposes if the donee has such control and discretion and the gift is applied in accordance with the organization’s exempt purposes the charitable gift ordinarily will be deductible despite the donor’s expressed hope that the gift will be applied for a designated purpose thus in 43_tc_1 the court permitted a deduction for funds donated to a church mission society with the stipulation that specific amounts should go to each of four designated missionaries because an examination of the totality of the facts and evidence demonstrated that the contribution went into a common pool and the church retained control of the actual distribution of the funds in 595_f2d_1060 5th cir at issue was a contribution in response to an appeal by a church to assist a certain person in her church missionary work central to the court’s finding was that even though the contribution was made payable to a fund named for the individual an officer of the church took the funds donated and dealt with them as the church wished that is possession of the contribution by a church official was held to be one of the elements establishing control by the donee the 5th circuit relied on the fact that the contribution passed through the hands of the church official in order to conclude that the control test had been met in winn proof that the church in benoit sponsored ‘sara barry days’ for the express purposes of collecting funds for this part of its work that an officer of that church took the funds donated and dealt with them as the church wished and that the funds went to the support of the work the church intended is sufficient to establish that the funds were donated for_the_use_of the benoit presbyterian church f 2d pincite we also note that a donor can earmark a contribution given to a qualified_organization for specific purposes without losing the right to claim a charitable deduction such a contribution still would be to or for_the_use_of a charitable entity despite the fact that the donor controlled which of the qualified entity’s charitable purposes would receive the exclusive benefit of the gift plr-156596-04 see also kamalu v commissioner t c summary opinion checks made out by mormon missionary’s parents to the mission where son was a missionary were under the control of the exempt_organization because the funds were pooled by the mission for the support of all of its missionaries in summary funds donated to a charitable_organization restricted for the benefit of a private individual are not deductible tripp supra this is in contrast to funds contributed for a particular purpose but the charity maintains control and discretion over actual use of the funds peace supra the taxpayer must ensure that it maintains its discretion and control_over all contributions accordingly the taxpayer may endeavor to honor donors’ wishes that designate the use of donated funds the taxpayer though must maintain control_over the ultimate determination of how all donated funds are allocated donors should be made aware that although taxpayer will make every effort to honor their contribution designation contributions become the property of taxpayer and the taxpayer has the discretion to determine how best to use all contributions to carry out the it’s functions and purposes therefore based on the above we rule that taxpayer is an instrumentality of x under revrul_57_128 1957_1_cb_311 therefore contributions to taxpayer are described in sec_170 c and are deductible to the extent provided in sec_170 or sec_170 as applicable charitable_contributions and gifts to taxpayer will be deductible to the aforesaid extent even if the donors request that their donations be used to cover costs and expenses relating to that certain museum property and cultural center known as property and taxpayer provides no more than assurances to such donors that it will attempt in good_faith to honor such preferences except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-156596-04 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely yours christopher f kane office of associate chief_counsel income_tax and accounting branch chief branch _______________________ cc
